Matter of McDonald v Seneca County Bd. of Elections (2019 NY Slip Op 04306)





Matter of McDonald v Seneca County Bd. of Elections


2019 NY Slip Op 04306


Decided on May 30, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


735 CAE 19-00846

[*1]IN THE MATTER OF WILLIAM C. MCDONALD, PETITIONER-APPELLANT,
vSENECA COUNTY BOARD OF ELECTIONS, CARL J. SAME, COMMISSIONER, AND TIFFANY S. FOLK, COMMISSIONER, RESPONDENTS-RESPONDENTS. 


WILLIAM C. MCDONALD, PETITIONER-APPELLANT PRO SE. 
DAVID K. ETTMAN, COUNTY ATTORNEY, WATERLOO, FOR RESPONDENTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Seneca County (Daniel J. Doyle, J.), entered May 1, 2019 in a proceeding pursuant to Election Law article 16. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: May 30, 2019
Mark W. Bennett
Clerk of the Court